Hooley, J.
The justice presiding is asked to approve a certificate of incorporation of “ Long Island Church of Aphrodite.” The purpose of the organization of the proposed corporation, as set forth in the certificate, is to found and continue a free church or churches to be established within the county of Nassau. Aphrodite was the Greek goddess of love, fruitfulness and beauty. However, she was deemed to possess other qualities, questionable in character, by reason of which there has come into our language the word “ aphrodisia ” and other like words indicating that the fame of the goddess is based on her alleged vices rather than her alleged virtues. Keeping in mind the right of the incorporators to freedom of religious belief, the justice is not required to give his approbation to a proposed religious corporation which might possibly tend to glorify qualities which are the very antithesis of religion. Approval will be withheld until there shall be furnished additional information in regard to the proposed corporation.
(On further hearing, September 19, 1939.)
Hooley, J.
A conference having been had between Mr. Gleb Botkin, one of the proposed incorporators, and the court, in connection with the proposed incorporation, and it having been represented to the court that the proposed corporation is not being organized for any purpose other than a religious conception of love, beauty and harmony, and that its precepts and practices will not tend to glorify any qualities which are in opposition to the almost universal conception of religion, the certificate of incorporation has been approved.